DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/22.

Response to Amendment
The declarations of Anna Nowak-Wegrzyn and Joshua Lambert on 11/23/22 under 37 CFR 1.132 filed 1.132 are insufficient to overcome the rejection of claims 1, 5, 9-17 based upon Ohya et al, in view of Clickner, Cornyn et al, and JP 07236454A; as set forth in the last Office action because:  the declarations repeatedly argue that Ohya et al required the product to have “immunologically equivalency to a hard-boiled egg” and that further heating would prevent this. However, Ohya et al never mentions or discusses “immunological equivalency to a hard-boiled egg”. The only reference in Ohya et al to hard-boiled eggs is a single sentence in paragraph 0124 which states: “Such an egg is herein also referred to as a “hard-boiled egg”.” There is no requirement in Ohya et al of heated egg which is “immunologically equivalent to a hard-boiled egg”, as argued by applicant. The remainder of paragraph 0124 simply discusses the heating conditions used to achieve a “heated egg”.  Ohya et al also does not place any limitations on the sterilizing step. The declarations also argue that Ohya et al denatured some, but not all of the proteins in the eggs, and that full denaturation would be undesirable in Ohya et al. However, this concept is not mentioned or even discussed in Ohya et al. In addition, Ohya et al used the same heating parameters as those claimed by applicant in claim 1 to produce 20-100% protein denaturation (ie 10-30 minutes in boiling water), also taught by Ohya et al (paragraph 0124). The declarations also appear to argue that egg powder can only be sterilized by radiation. However, Cornyn et al specifically taught a method for sterilizing (paragraph 0020) an egg powder product containing Gal d1 and Gal d 2 allergenic proteins (paragraph 0035, 0032) by applying dry heat at about 115C for about 3 minutes (paragraph 0038-0039). The declaration also appears to argue that further heating of the egg powder would result in full denaturation of all the protein in Ohya et al. However, Ohya et al already taught heating the egg material at up to 120C for up to 60 minutes (paragraph 0124) which was well beyond what would be required to achieve 100% denaturation, as disclosed in claim 1 of the present application. Ohya et al also included further heating in the form of spray drying (paragraph 0124, 0129). Clearly, Ohya et al did not require undenatured proteins. Also, sterilizing the egg powder of Ohya et al, using the method of Cornyn et al, would result in a safer food product for the consumer which is free of any possible pathogens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al [US 2018/0214494A1] in view of Clickner [Pat. No. 1,891,887], JP 07236454A, and Cornyn et al [US 2020/0230232A1].
Ohya et al teach a method for preventing egg allergy (title) by heating whole eggs or egg whites in boiling water for 10-30 minutes to denature the proteins, cook the eggs, and make the egg proteins less allergenic (paragraph 0097, 0123-0125); spray drying the heated whole eggs or egg whites into a powder (paragraph 0126-0131), further steps of sieving and/or sterilizing the powder (paragraph 0129-0130), and feeding the egg material to infants (abstract).
Ohya et al do not explicitly recite denaturing 20-100% of allergenic proteins, allowing the heated eggs to cool and mixing the cooled eggs with water (claim 1), heating the dried egg powder at 212-400F for about 3-30 minutes (claim 1), the allergenic proteins being ovalbumin or ovomucoid (claim 5), the solution including 5-25% solids (claim 9), chopping or dicing before mixing (claim 10), and mixing without heat or pasteurization (claim 11).
Clickner teaches a method for preparing egg powder (title) by mixing eggs with water to produce a solution with a solids content of about 10%, and then spray drying the solution (page 1, lines 78-100).
JP 07236454A teaches a method for removing allergenic ovomucoid proteins from egg whites (abstract) by providing an egg white liquid (page 2, line 26), egg whites commonly including about 10% solids (page 2, line 11), heating the egg whites at 80-100C for 10-60 minutes to coagulate ovomucoids (page 2, line 28), comminuting or crushing the heated egg whites to a particle size of 0.5 mm or less (page 2, line 29-35), mixing and washing the crushed egg whites with water to further extract and remove ovomucoids (page 2, line 36-41), drying the washed egg whites (page 3, line 6), and a reduction of ovomucoid to 0.5% or less compared to natural egg whites (page 2, line 18).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed steps of cooling, chopping/dicing, water mixing, and solids content into the invention of Ohya et al, in view of Clickner and JP 07236454A, since all are directed to methods of making egg products, since Ohya et al already included heating the eggs in boiling water (paragraph 0124), since removing the eggs Ohya et al from the boiling water would have resulted in at least a small degree of cooling, since systems for making liquid egg whites less allergenic commonly included an egg white liquid (page 2, line 26), egg whites commonly including about 10% solids (page 2, line 11), heating the egg whites at 80-100C for 10-60 minutes to coagulate ovomucoids (page 2, line 28), comminuting or crushing the heated egg whites to a particle size of 0.5 mm or less (page 2, line 29-35), mixing and washing the crushed egg whites with water to further extract and remove ovomucoids (page 2, line 36-41), and drying the washed egg whites (page 3, line 6) as shown by JP 07236454A; since Ohya et al already included spray drying the eggs (paragraph 0129), since spray drying required the material to be in the form of a solution prior to drying, since eggs were commonly mixed with water prior to spray drying into powder (page 1, lines 78-100) as shown by Clickner, and since chopping, adding water, and mixing would have helped ensure that the solid egg material of Ohya et al was sufficiently thin enough to be properly spray dried.
Cornyn et al teach a method for sterilizing (paragraph 0020) an egg powder product containing Gal d1 and Gal d 2 allergenic proteins (paragraph 0035, 0032) by applying dry heat at about 115C for about 3 minutes (paragraph 0038-0039), and producing infant or baby food (paragraph 0066).
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed second heating step into the invention of Ohya et al, in view of Cornyn et al, since both are directed to methods of processing egg material, since Ohya et al already included a sterilization step (paragraph 0129) but simply did not describe it in detail, since egg powder was commonly sterilized by applying dry heat at about 115C for about 3 minutes (paragraph 0038-0039) as shown by Cornyn et al, and since the claimed conditions would have been used during the course of normal experimentation and optimization procedures due to factors such as the types of targeted pathogens and/or the amount of egg powder material; and since a heat sterilizing step would have further ensured complete denaturation of the powder of Ohya et al while also ensuring that the product was free of harmful pathogens for use as baby/infant food.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 20-100% protein denaturation including ovalbumin (Gal d2) or ovomucoid (Gal d 1) in the method of Ohya et al, in view of Clickner, JP 07236454A, and Cornyn et al; since Ohya et al already included heat denaturing of allergenic proteins (paragraph 0124) under the same time and temperature conditions as those claimed by applicant in claim 1, since eggs were commonly known to include allergenic proteins including Gal d 1-10 (paragraph 0032) as shown by Cornyn et al, since the heating and water washing of JP 07236454A was known to provide a reduction of ovomucoid to 0.5% or less compared to natural egg whites (page 2, line 18) as shown by JP 07236454A, and since Ohya et al used the same initial heating step as the one required by applicant in claim 1 and would be expected to provide the same results due to the use of the same materials and processing conditions as those claimed by applicant.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al, in view of Clickner, Cornyn et al, and JP 07236454A, as applied above, and further in view of Reed [US 2020/0170262A1].
Ohya et al, Cornyn et al, JP 07236454A, and Clickner teach the above mentioned concepts. Ohya et al do not explicitly recite the mixture passing a 16 mesh screen and viscosity of 100-1,000 cp (claim 8). JP 07236454A also taught the comminuted mixture having a particle size of 0.1mm or less (page 2, line 30).  Reed teaches a method for making cooked, dried eggs by using a mixture with a viscosity of 300-700 cp (paragraph 0039). It would have been obvious to one of ordinary skill in the art to incorporate the claimed mixture parameters into the invention of Ohya et al, in view of JP 07236454A and Reed; since all are directed to methods of making an/or using cooked eggs, since Ohya et al already required cooked egg powder, since egg processing methods commonly included comminuting to a particle size of 0.1mm or less (page 2, line 30) as shown by JP 07236454A, since egg processing methods commonly included a mixture with a viscosity of 300-700 cp (paragraph 0039) as shown by Reed, and since the claimed conditions would have further eased the step of spray drying of Ohya et al by ensuring that the cooked egg mixture was sufficiently fluent and did not include large chunks and particles.
Claims 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al, in view of Clickner, Cornyn et al, and JP 07236454A, as applied above, and further in view of Ueda et al [Pat. No. 5,487,911].
Ohya et al, Cornyn et al, JP 07236454A, and Clickner teach the above mentioned concepts. Ohya et al also taught further steps of sieving of the powder (paragraph 0130). Clickner also taught straining the egg material through a cheese-cloth to remove insoluble materials (page 1, column 2, lines 85-95). Ohya et al do not explicitly recite a spray drier with an inlet temperature of 160-220C and outlet temperature of 60-90C (claim 13), a dried egg particle size of 60-200 mesh (claim 14), and of the powder passing a 20 mesh screen and being at least 90% water soluble (claim 17). It is noted that mesh sizes of 60-200 mesh were known to possess openings of 74-250 µm, and a 20 mesh screen had openings of 841 µm. Ueda et al teach a method for making egg powder by use of spray drying at a temperature of 130-200C to create egg particles with a size of 5-200 µm (column 4, lines 1-4). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperatures, particle sizes, and water solubility into the invention of Ohya et al, in view of Clickner and Ueda et al, since all are directed to methods of making and/or using cooked egg powder, since Ohya et al already required spray drying of cooked egg into a powder followed by sieving, since spray drying of eggs commonly used a temperature of 130-200C to create egg particles with a size of 5-200 µm (column 4, lines 1-4) as shown by Ueda et al, since the claimed temperature ranges and particle sizes would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and amount of cooking, the type and amount of ingredients, and/or the type and degree of mixing in the invention of Ohya et al, since finely milled or ground material was commonly known to be more easily held in solution, and since the cooked egg powder of Ohya et al, in view of Clickner, Love and Lemons NPL, and Ueda et al, would have been expected to exhibit the same solubility properties as that claimed by applicant due to the same materials and processing steps being used.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al, in view of Clickner, Cornyn et al, and JP 07236454A, as applied above, and further in view of Calleja Araque et al [US 2015/0079233A1].
Ohya et al, Cornyn et al, JP 07236454A, and Clickner teach the above mentioned concepts. Ohya et al do not explicitly recite milling or grinding to achieve particles 60-200 mesh (claim 15-16). It is noted that mesh sizes of 60-200 mesh were known to possess openings of 74-250 µm. Calleja Araque et al teach a method for making cooked egg powder by grinding the dried particles with a mill to a size of 0.1-1.0 mm or 100-1,000 µm (paragraph 0080). It would have been obvious to one of ordinary skill in the art to incorporate the claimed grinding and particle size into the invention of Ohya et al, in view of Clickner and Calleja Araque et al, since all are directed to methods of making and/or using cooked egg powder, since Ohya et al already required cooked egg powder, since cooked, dried egg powder was commonly ground to a particle size of 0.1-1.0 mm or 100-1,000 µm (paragraph 0080) as shown by Calleja Araque et al, and since the claimed grinding and particle size would have provided a greater range of possible uses for the product of Ohya et al and made it easier to dissolve into other food products.



Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive.
The declarations and applicant arguments repeatedly argue that Ohya et al required “immunologically equivalency to a hard-boiled egg” and that further heating would prevent this. However, Ohya et al never mentions or discusses “immunological equivalency to a hard-boiled egg”. The only reference in Ohya et al to hard-boiled eggs is a single sentence in paragraph 0124 which states: “Such an egg is herein also referred to as a “hard-boiled egg”.” There is no requirement in Ohya et al of heated egg which is “immunologically equivalent to a hard-boiled egg”, as argued by applicant. The remainder of paragraph 0124 simply discusses the heating conditions used to achieve a “heated egg”.  Ohya et al also does not place any limitations on the sterilizing step. The declarations also argue that Ohya et al denatured some, but not all of the proteins in the eggs, and that full denaturation would be undesirable. However, this concept is not mentioned or even discussed in Ohya et al. In addition, Ohya et al used the same heating parameters as those claimed by applicant in claim 1 to produce 20-100% protein denaturation (ie 10-30 minutes in boiling water), also taught by Ohya et al (paragraph 0124). The declarations also appear to argue that egg powder can only be sterilized by radiation. However, Cornyn et al specifically taught a method for sterilizing (paragraph 0020) an egg powder product containing Gal d1 and Gal d 2 allergenic proteins (paragraph 0035, 0032) by applying dry heat at about 115C for about 3 minutes (paragraph 0038-0039). The declaration also appears to argue that further heating of the egg powder would result in full denaturation of all the protein in Ohya et al. However, Ohya et al already taught heating the egg material at up to 120C for up to 60 minutes (paragraph 0124) which was well beyond what would be required to achieve 100% denaturation, as disclosed in claim 1 of the present application. Ohya et al also included further heating in the form of spray drying (paragraph 0124, 0129). Clearly, Ohya et al did not require undenatured proteins. Also, sterilizing the egg powder of Ohya et al, using the method of Cornyn et al, would result in a safer food product for the consumer which is free of any possible pathogens.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792